DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2021 and 10/08/2020 have been considered by the examiner and been placed of record in the file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent Application No. 16/657811.  Although the conflicting claims are not identical, they are not patentably distinct from each other because. The similarities in both applications are shown in the table below.

Instant application 17/103635
Application 16/657811
Claim 1. A mobile terminal comprising: 
a display; 
a battery; 
a rear cover disposed to cover the battery; 
a controller; 
a coil antenna module comprising a plurality of coils including at least a first coil and an integrated coil positioned between the battery and the rear cover, 
wherein the coil antenna module is configured to: 
provide a near field communication (NFC) function, wherein the NFC function is provided with a frequency band of 13.56MHz or more using the first coil; 
automatically perform a wireless charging function of the battery using the integrated coil when the mobile terminal is placed at a wireless charging device, wherein the wireless charging function is performed with a frequency band according to a Wireless Power Consortium (WPC) standard or a Power Matters Alliance (PMA) standard; and 
perform a wireless payment function for transmitting a payment signal using the integrated coil, wherein the wireless payment function is performed with a frequency band of 100 kHz or less, 
wherein the controller is configured to control the coil antenna module such that the wireless charging function and the mobile payment function cannot be performed simultaneously.

A mobile terminal comprising: 
a display; 
a battery; 
a rear cover disposed to cover the battery; 
a coil antenna module positioned between the battery and the rear cover, wherein the coil antenna module comprises: 
a base sheet; 
a first coil, a second coil, and a third coil, each positioned on the base sheet; 
a magnetic sheet positioned over the first coil, the second coil, and the third coil; and 
a controller electrically coupled to the coil antenna module and configured to: provide a near field communication (NFC) function using the first coil; 
automatically charge the battery using the third coil when the mobile terminal is placed at a wireless charging device; 
cause the second coil to not be connected to a payment module while the battery is charged; 
cause the second coil to be connected to the payment module according to a payment function; 
transmit a payment signal by the second coil by connecting the second coil to the payment module in response to an input; 
provide the NFC function with a frequency band of 13.56MHz or more; provide the payment function with a frequency band of 100 kHz or less; and provide the automatic charging of the battery with a frequency band according to a Wireless Power Consortium (WPC) standard or a Power Matters Alliance (PMA) standard.


It would have been obvious to a person of ordinary skill in the art, at the time the invention was made to use claims of US Patent application No. 16/657811 to provide all the functions of the current application 17/103635.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2013/0267170 A1) in view of Weixi (WO2012163118) and further in view of 

Claim 1. Chong et al. disclose a mobile terminal (mobile terminal [0006]) comprising: 
a display (display 151 [0043]. FIG. 1 item 151); 
a battery (a battery [0091]. FIG. 4 item 191); 
a rear (read as the rear case 102 [0091]. FIG. 4 item 102) cover disposed to cover the battery; 
a controller (controller 180 [0028]. FIG. 1 item 180); 
a coil antenna module (read as antenna 200 [0099]) comprising a plurality of coils including at least a first coil and an integrated coil (read as two types of patterns 220, 225 and a magnetic sheet 230. The two types of the patterns include a high frequency pattern 220 and a low-frequency pattern 225 [0100]) positioned between the battery and the rear cover (FIG. 4, Antenna 200 located between back cover, item 130, and battery area104), 
wherein the coil antenna module is configured to: 
provide a near field communication (NFC) function, wherein the NFC function is provided with a frequency band of 13.56MHz (read as the high frequency pattern 220 of the present invention include a near field communication (NFC). The NFC is a sort of an electronic tag (e.g., RFID) and includes a non-contact wireless communication module that uses about 13.56 MHz frequency band [0103]) or more using the first coil; 
automatically perform a wireless charging function of the battery using the integrated coil when the mobile terminal is placed at a wireless charging device (read as the wireless charging coil 225 is preferably arranged wide on the mobile terminal 100 to facilitate a charging irrespective of a position of the mobile terminal 100 placed on a charging device [0105]), wherein the wireless charging function is performed with a frequency band according to a Wireless Power Consortium (WPC) standard (read as the wireless charging uses a frequency in a range between 100 kHz and 200 kHz [0121]) or a Power Matters Alliance (PMA) standard; and 
Chong et al. do not explicitly disclose 
perform a wireless payment function for transmitting a payment signal using the integrated coil, wherein the wireless payment function is performed with a frequency band of 100 kHz or less, 
wherein the controller is configured to control the coil antenna module such that the wireless charging function and the mobile payment function cannot be performed simultaneously.
However, in the related field of endeavor Weixi disclose: …a low frequency band processing submodule for transmitting and receiving radio signal of a first very low frequency F2 of 200 Hz to 50 kHz … a low-frequency antenna… can realize the application of a mobile payment… (Weixi – English Translation). The idea, of using low frequency signals for payment, is clearly disclosed by Weixi.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Chong et al. with the teaching of Weixi in order to realize a multiband reading device that is low cost and reliable within required distance (Weixi – English Translation).
The combination of Chong et al. and Weixi does not explicitly disclose: wherein the controller is configured to control the coil antenna module such that the wireless charging function and the mobile payment function cannot be performed simultaneously,
However, in the related field of endeavor Liao discloses: The control module 71′ is configured to enable the charge module 50 and disable the NFC module 60, so that the third magnetic resonant coil 43 is magnetically coupled with the wireless charging coil 51 to charge the portable electronic device 100. The control module 71′ is also configured to enable the NFC module 60 and disable the charge module 50, so that the third magnetic resonant coil 43 is magnetically coupled with the NFC antenna 61 to enable the portable electronic device 100 to perform NFC functions (Column 2 lines 57-66). The idea, of disabling wireless communication while a device is being charged, is clearly disclosed by Liao.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Chong et al. and Weixi with the teaching of Liao in order to simplify the charging process of the rechargeable battery and expand the transmission distance for NFC functions, which are important aspects in the design of portable electronic devices (Liao - Column 1 lines 20-23).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646